Citation Nr: 1546237	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  06-25 219A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service connected bilateral pes planus or chronic obstructive pulmonary disease (COPD). 

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service connected bilateral pes planus.  

3.  Entitlement to service connection for angina.   

4.  Entitlement to a rating in excess of 30 percent for COPD. 

5.  Entitlement to a rating in excess of 50 percent for bilateral pes planus.   

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney at Law

WITNESS AT HEARING ON APPEAL


Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to March 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a lumbar spine disability and angina, and also denied claims for increased ratings for bilateral flat and COPD.  

With respect to the claim for service connection for a psychiatric disability, a June 1998 Board Decision denied claims for service connection for disabilities that included chronic "nervousness" and anxiety with insomnia.  Thereafter, a July 2004 rating decision denied service connection for post-traumatic stress disorder (PTSD), and following the submission of a notice of disagreement, a July 2006 statement of the case (SOC) reflects the continuing denial of this claim.  The Veteran submitted a timely substantive appeal with respect the denial of service connection for PTSD in August 2006; however, as this appeal was not entered in the "appeal database" (see February 2014 supplemental statement of the case), the claim for service connection for PTSD is on appeal from a July 2004 rating decision, and the August 2011 rating decision denying this claim was in error as the claim was at that time pending on appeal.  

Given the above procedural history; the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); and the fact that the June 1998 Board decision did not address whether service connection was warranted for psychiatric disabilities other than "nervousness" and anxiety with insomnia, the Board has characterized the appeal with respect to service connection for a psychiatric disability broadly as encompassing a claim of service connection for any acquired psychiatric disorder, however diagnosed, and will adjudicate this claim based on a de novo basis without the requirement that new and material evidence be received to reopen this claim.  Clemons, supra; see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

In July 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 2014).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the St. Petersburgh, Florida, RO.  
 
This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  The transcript from the July 2015 hearing is contained in the VVA file.

The claims for service connection for an acquired psychiatric disorder, lumbar spine disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In a statement received on his behalf in October 2015, the Veteran withdrew his appeal with respect to claims for service connection for angina and entitlement to a rating in excess of 30 percent for COPD and a rating in excess of 50 percent for bilateral pes planus.   


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran with respect to the claims for service connection for angina and entitlement to a rating in excess of 30 percent for COPD and a rating in excess of 50 percent for bilateral pes planus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, by way of a statement on his behalf received in October 2015, the Veteran withdrew his appeal with respect to the claims for service connection for angina and entitlement to a rating in excess of 30 percent for COPD and a rating in excess of 50 percent for bilateral pes planus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to the claims for service connection for angina and entitlement to a rating in excess of 30 percent for COPD and a rating in excess of 50 percent for bilateral pes planus, and the appeal with respect to these matters must be dismissed.

ORDER

The appeal with respect to the claim for service connection for angina is dismissed. 

The appeal with respect to the claim for a rating in excess of 30 percent for COPD is dismissed.  

The appeal with respect to the claim for a rating in excess of 50 percent for bilateral pes planus is dismissed.

REMAND

Additional development or processing is required with respect to the claims for service connection for psychiatric and lumbar spine disabilities and the claim for TDIU.  

First with respect to a psychiatric disorder, the service personnel records document that the Veteran was a still photographer in Okinawa beginning as early as September 16, 1955, and in Japan beginning February 5 or 6, 1956.  He has asserted as stressors taking disturbing photographs following a train accident in Japan and a plane accident in Okinawa during this service.  See July 27, 2015, hearing transcript, pages 10-11. 

The service treatment reports in pertinent document that the Veteran was hospitalized for psychiatric problems in February 1956, at which time he reported being nervous with an urge to burn something but reported no problems with disturbing photographs.  It was also noted that he was despondent and refused to sleep on the ward, as he preferred to be secluded.  The final assessment was that the Veteran was extremely immature and so unstable that it closely resembled the early stages of schizophrenia.  The diagnosis provided was aggressive reaction.  The February 1958 separation examination was negative for a psychiatric disability and included the remark of "[n]o mental or emotional deviation noted."  However, this examination, and the medial history collected at that time, indicated that the Veteran had moderate anxiety and insomnia. 

A January 2012 statement from a mental health professional noted diagnoses of chronic PTSD and depressive disorder NOS, and included the opinion that the Veteran had "chrome insomnia, anxiety, nightmares, [and] intrusive memories from [his] military service."  

In conflict with the above positive opinion is a negative opinion following a May 2006 VA psychiatric examination.  The examiner, who also documented review of the claims file, found that the criteria for a diagnosis of PTSD were not met, but did diagnose the Veteran with an adjustment disorder and supplied the following opinion:  

The Veteran's current complaints of depressed mood are related to situational factors such as diabetes and the threat of amputation of his foot and his past recent divorce and other frustrations.  Although he complains of some re-experiencing symptoms of taking photographs [during service,] he would not meet the full diagnostic criteria for PTSD.  There is no material evidence to link the aggressive reaction described in service to his current complaints.  It was noted that the anxiety described was related to a build up of urge to be destructive and he had a long history of pyromanic type destructive behaviors preceding this prior to service.

In his October 2015 brief to the Board, the Veteran's attorney argued that the May 2006 VA examination was inadequate because, while it included the conclusion that the Veteran's psychiatric problems were related to "situational factors," the examiner did not state whether the service connected bilateral pes planus or COPD were factors contributing to such problems.  As such, the Veteran's attorney raised the issue of entitlement to service connection for a psychiatric disability as secondary to service connected disability pursuant to the provisions of 38 C.F.R. § 3.310 (2015) and Allen v. Brown, 7 Vet. App. 439, 448 (en banc) (1995).  The Veteran's attorney, citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence), also found that the May 2006 VA examination was inadequate because it did not reflect consideration of the testimony relating continuity of psychiatric problems from service to the present time presented by the Veteran at the hearing before the undersigned in July 2015.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, at 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  In light of this precedent and the argument of the Veteran's attorney, the Board finds that a VA psychiatric examination that includes an opinion as to whether the Veteran has an acquired psychiatric disability that is etiologically related to service or, to include by way of aggravation, the service-connected pes planus or COPD, is required to fulfill the duty to assist the Veteran.  Id; 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015). 

With respect to the claim for service connection for a lumbar spine disability, a December 2009 VA examination of the lumbar spine resulted in the opinion by the examiner that it was less likely as not that the Vetean's low back disability, diagnosed at this examination as moderately severe degenerative joints disease at L4-S1, was due to the service connected bilateral pes planus.  The rationale for this opinion did include the statement that "pes planus can sometimes be associated with a strain on the spine, but is one of many potential contributing factors."  In his October 2015 brief to the Board arguing that the December 2009 VA examination was inadequate, the Veteran's attorney noted this statement "raised the possibility that pes planus may be contributing to cause [the Veteran's] back condition without actually answering this question."  The Veteran's attorney otherwise argued that the December 2009 VA examination was inadequate because it did not "clearly indicate whether [the Veteran's] pes planus is either causing or aggravating his back condition."  As such, the undersigned also finds that a VA examination of the lumbar spine that includes an opinion as to whether the Veteran has a lumbar spine disability that is etiologically related to service or, to include by way of aggravation, the service-connected pes planus, is required to fulfill the duty to assist the Veteran.  Id; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Finally with respect to the claim for TDIU, this claim was denied by a February 2015 rating decision, and argument from the Veteran's attorney at the July 2015 hearing, and in his October 2015 brief, represents a notice of disagreement with respect to this decision.  However, to date, the AOJ has not issued an SOC with respect to this matter, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, the AOJ will be requested to issue an SOC with respect to claim for TDIU.  Id.  The Board emphasizes, however, that to obtain appellate review of this issue, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his attorney an SOC with respect to the claim for TDIU, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal to perfect an appeal as to this claim.  

The Veteran and his attorney are hereby reminded that to obtain appellate review of this claim, a timely appeal must be perfected within the remainder of the one-year period following notice of the February 2015 rating decision or within 60 days of the issuance of the SOC, whichever is later. 

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran not of record.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)(2) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Afford the Veteran one more opportunity to submit information concerning his stressors, to include more specific information as to the dates and locations of the reported accidents in Japan and Okinawa.  If provided, this information should be submitted to the United States Army and Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed in-service stressors.  

4.  Following the completion of the development requested above, the Veteran should be afforded a VA psychiatric examination.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein and examination of the Veteran, the mental health professional is to identify all of the Veteran's acquired (as opposed to personality) disorders that meet current Diagnostic and Statistical Manual of Mental Disorders criteria of the American Psychiatric Association.  The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of a verified in-service stressor. 

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is: 

(a) Causally related to the Veteran's military service, to include any verified stressors.  In making this determination, the examiner is requested to opine as to whether any psychiatric manifestations in service represented an acquired (as opposed to a personality) disorder.  This opinion should also reflect consideration of the Veteran's lay statements regarding psychiatric difficulties beginning in service and continuing to the present time; or 

(b) Causally related, to include by way of aggravation, the service-connected pes planus or COPD.  

In offering the opinions, the examiner must document consideration of the full record.  The rationale for any opinion offered should be provided.

5.  The Veteran should be afforded a VA spine examination.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein and examination of the Veteran, the examiner is to opine as to whether the current back disability is as likely as not:

(a) Causally related to service, to include on the basis of continuity of symptomatology, or, 

(b) Causally related to the service connected pes planus, to include by way of aggravation, to include due to an altered gait pattern/limping caused by the service connected pes planus.  

In offering the opinions, the examiner must document consideration of the full record.  The rationale for any opinion offered should be provided.

6.  After completing the above, and any other development as may be indicated, the Veteran's claims for service connection for psychiatric and lumbar spine disabilities should be readjudicated based on the entirety of the evidence.  If either claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case that reflects consideration of the evidence of record, to include that received as a result of the development requested above.  An appropriate period of time should be allowed for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


